Citation Nr: 0825207	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2007, when the case was previously before the Board, 
it was decided in part and remanded in part.  In March 2007, 
the Board also referred the issue of entitlement to service 
connection for a bilateral ankle disability to the 
originating agency for appropriate action.  The record before 
the Board does not show that the originating agency has 
addressed this issue.  Therefore, it is once again referred 
to the originating agency for appropriate action.


REMAND

In accordance with the Board's remand directive, the veteran 
was afforded a VA examination in February 2008 to determine 
the etiology of his claimed disabilities.  The examiner was 
to state an opinion with respect to each currently present 
foot disability as to whether there is a 50 percent or better 
probability that the disability is etiologically related to 
the veteran's military service.  In addition, the examiner 
was to state an opinion with respect to each currently 
present hip, knee and low back disability as to whether there 
is a 50 percent or better probability that the disability is 
etiologically related to the veteran's military service or 
his foot disability.  

Unfortunately, in response to the Board's remand directive, 
the VA examiner stated that he could not comment on whether 
any of the disorders are related to service without resorting 
to unfounded speculation.  The Board does not agree.  The 
Board certainly understands that the examiner is unable to 
render a definitive opinion concerning the etiology of these 
disorders.  However, a competent examiner, on the basis of 
the information in the claims folder, the findings on the 
current examination, and the information elicited from the 
veteran during the course of the examination, should be able 
to answer the specific questions posed by the Board.  In this 
regard, the Board notes that the answer to each of the 
Board's questions is either yes or no.  

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, DC, for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded another 
examination by a physician with 
appropriate expertise, other than the 
physician who examined the veteran in 
February 2008, to determine the nature and 
etiology of any currently present 
disabilities of the veteran's feet, knees, 
low back, and hips.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should note 
such review in the examination report

Based upon the examination results and the 
claims folder review, an opinion should be 
provided with respect to each currently 
present foot disability, as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the veteran's 
military service.  In addition, the 
physician should provide an opinion with 
respect to each currently present 
disability of the low back, either knee 
and either hip, as to whether there is a 
50 percent or better probability that the 
disability is etiologically related to the 
veteran's military service or was caused 
or chronically worsened by foot 
disability.  For purposes of the opinions, 
the examiner should assume that the 
veteran is credible.  The rationale for 
all opinions expressed must be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


